Case 3:19-cv-01322-JPG Document 1 Filed 12/02/19 Page 1 of 15 Page ID #1
Case 3:19-cv-01322-JPG Document 1 Filed 12/02/19 Page 2 of 15 Page ID #2
Case 3:19-cv-01322-JPG Document 1 Filed 12/02/19 Page 3 of 15 Page ID #3
Case 3:19-cv-01322-JPG Document 1 Filed 12/02/19 Page 4 of 15 Page ID #4
Case 3:19-cv-01322-JPG Document 1 Filed 12/02/19 Page 5 of 15 Page ID #5
Case 3:19-cv-01322-JPG Document 1 Filed 12/02/19 Page 6 of 15 Page ID #6
Case 3:19-cv-01322-JPG Document 1 Filed 12/02/19 Page 7 of 15 Page ID #7
Case 3:19-cv-01322-JPG Document 1 Filed 12/02/19 Page 8 of 15 Page ID #8
Case 3:19-cv-01322-JPG Document 1 Filed 12/02/19 Page 9 of 15 Page ID #9
Case 3:19-cv-01322-JPG Document 1 Filed 12/02/19 Page 10 of 15 Page ID #10
Case 3:19-cv-01322-JPG Document 1 Filed 12/02/19 Page 11 of 15 Page ID #11
Case 3:19-cv-01322-JPG Document 1 Filed 12/02/19 Page 12 of 15 Page ID #12
Case 3:19-cv-01322-JPG Document 1 Filed 12/02/19 Page 13 of 15 Page ID #13
01322-JPG Document 1 Filed 12/02/19 Page 14 of 15
01322-JPG Document 1 Filed 12/02/19 Page 15 of 15
